Title: To James Madison from Francis Preston, 23 February 1809
From: Preston, Francis
To: Madison, James



Dear Sir
Abingdon. Feby. 23rd. 1809.

I understood on my return from the City that the Office of Commissioner of Loans in Virginia was vacant.  My Brother James P. Preston whom I named to you last Summer for Post master at Richmond wishes the appointment  I therefore take the Liberty to mention him to you as a Candidate for that Office, with this single observation that he is Competent to its duties and a man of unimpeachable integrity.
I view with much sensibility the Conduct of the Eastern People in respect to their shamefull insubordination to the Laws of the United States but I doubt whether the Course Congress are about to Pursue in Consequence of this Conduct, is not to be more regretted, by repealing a Law which tho’ it has by no means had a fair experiment owing to occurences in Europe which could not be foreseen yet it must be acknowledged by every Candid mind that it has been greatly advantageous by saving from the rapacity of our Enemies millions of our property, and Perhaps evils of a more Permanent nature.  If the discontents of one or two States and Perhaps a bear majority of the People of those States can induce a repeal of a General Law, it exhibits such an imbecility in the Government as to produce a fear it cannot long exist.  And I consider the Partial repeal which is spoken of as a fallacious and most wretched Policy, for whilst it holds up a kind of ostentatious assertions of our rights against France & England, it will Ihave no doubt be liable to all the evils, a general repeal would have by supplying those Countries, the latter Particularly, with all those raw materials so necessary to their Manufactures and which are the growth of our Country as also the provision articles which they have heretofore been accustomed to get from us, and that too whilst we are holding up a sort of hostility against them  It will be a subject of more pride to them to obtain their supplies under such circumstances, than by a peaceable intercourse.  I am satisfied Sir that the people of this part of Virginia entertain similar ideas, that they are with myself warmly attached to the present administration and look forward with great pleasure and high expectations from that in which you will Preside.  I pray you excuse me for making these desultory remarks which have occurred by reading the Papers of this night, & Permit me to conclude by tendering through you best regards for your Lady, & Am Dr. Sir with great Esteem Your Mo Obt. & Hble. Sert.

Frans. Preston

